Title: To Thomas Jefferson from James Innes, 3 March 1781
From: Innes, James
To: Jefferson, Thomas



Sir
Williamsburgh. March 3d. 1781

I have obtained the favor of Major Turberville to wait upon your Excellency to request your opinion and advice on the Subject of  the Detention of Lieut. Hare for having violated the flag of Truce he bore and of the seizure of the flag vessel for having on Board articles of merchandize intended for the purpose of carrying on illicit and clandestine commerce with the Citizens of this State. Major Turberville will inform you minutely of every Circumstance relative to this affair, and I have no Doubt but that your Excellency will give proper directions to enforce the Laws and protect the Dignity of this Commonwealth. I have the honor to be very respectfully yr Excellencys most obt Sevt.,

Jas: Innes

